Exhibit 10.1



AMENDMENT TO FUTURESACCESSTM ADVISORY AGREEMENT


This amendment is made as of September 1, 2017 (this “Amendment”) among ASPECT
FUTURESACCESS LLCTM, a Delaware limited liability company (the “Fund”), MERRILL
LYNCH ALTERNATIVE INVESTMENTS LLC, a Delaware limited liability company (the
“Manager”), and ASPECT CAPITAL LIMITED, a United Kingdom company (the “Trading
Advisor”).  Capitalized terms used herein but not defined have the meanings
assigned to them in the Advisory Agreement (as defined below).
WHEREAS, the Fund, ML Aspect FuturesAccess Ltd., then a Cayman Islands exempted
company (the “Offshore Fund”), the Manager and the Trading Advisor entered into
an Advisory Agreement dated as of May 28, 2004 (the “Advisory Agreement”), as
amended by a letter agreement dated February 6, 2012, an amendment to the
Advisory Agreement dated December 4, 2014 and an amendment to the Advisory
Agreement dated April 28, 2015 (the amendments collectively, the “Advisory
Agreement Amendments”);
WHEREAS, the Offshore Fund was dissolved as of December 31, 2012;
WHEREAS, the Trading Advisor has informed the Manager and the Fund that, going
forward, it will accept only “qualified eligible persons” as clients (as that
term is defined in CFTC Regulation 4.7) and, accordingly, will no longer prepare
a disclosure document which is filed with the NFA pursuant to applicable
Commodity Regulations or NFA Rules from June 30, 2017; and
WHEREAS, the Fund, the Manager and the Trading Advisor wish to amend the
Advisory Agreement and terminate the Advisory Agreement Amendments with effect
as of the date set forth above, except as otherwise set forth herein, as
follows.
NOW THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, it is hereby agreed:
1.
The definition of “Fund” in the introductory paragraph of the Advisory Agreement
is amended to reference only Aspect FuturesAccess LLC.

2.
All references to “ML Aspect FuturesAccess LLC” are deemed to refer to “Aspect
FuturesAccess LLC.”

3.
The Offshore Fund shall no longer be a party to the Advisory Agreement.

4.
The language in Section 1(d)(ii) of the Advisory Agreement is deleted in its
entirety and replaced with the following:

“(ii)   The Manager acknowledges receipt, on behalf of both itself and the Fund,
of the Trading Advisor’s disclosure document dated August 1, 2017.”


5.
Section 1(f)(iii) of the Advisory Agreement is deleted in its entirety and
replaced with the following:

“(f)(iii)   Intentionally Blank.”

--------------------------------------------------------------------------------

6.
Section 2(c)(i) of the Advisory Agreement is deleted in its entirety and
replaced with the following:

“(c)   Capacity and Position Limits.
 
(i)   The Trading Advisor agrees not to accept other client capital or accounts,
if doing so could reasonably be expected to impair the Trading Advisor’s ability
to manage the Fund as contemplated by the Memorandum as applicable to the
Trading Advisor, assuming that the capitalization of the Fund were equal to $300
million.  The Trading Advisor also agrees to consult with the Manager in the
event that, notwithstanding the undertaking in the preceding sentence, the
Manager believes that capacity restrictions may affect the Trading Advisor’s
strategy on behalf of the Fund.


7.
The language in Section 2(f) of the Advisory Agreement is deleted in its
entirety and replaced with the following:

“(f)   The Trading Advisor shall, during the term of this Agreement, deliver to
the Fund copies of its current disclosure document in final form promptly
following preparation of such disclosure document and shall otherwise deliver to
the Fund, upon the reasonable request of the Manager, such information about the
Trading Advisor and its trading program as the Manager reasonably deems
necessary to update the disclosure document of the Fund in accordance with
applicable CFTC and NFA rules.”


8.
Section 2(h) of the Advisory Agreement is deleted in its entirety and replaced
with the following:

“(h)   Intentionally Blank.”


9.
Section 5 of the Advisory Agreement is deleted in its entirety and replaced with
the following:

“5.   Management Fee.  As of the last Business Day of each calendar month, the
Fund shall pay the Trading Advisor a Management Fee, calculated and payable in
U.S. dollars, equal to 0.0833% (a 1% annual rate) of the aggregate gross asset
value (for the avoidance of doubt, prior to reduction for any accrued Incentive
Fees or for the Management Fee being calculated) of the Fund. Such Management
Fee shall be pro rated in the case of partial calendar months, but shall not be
subject to rebate once paid.”


10.
Section 6 of the Advisory Agreement is deleted in its entirety and replaced with
the following:

“6.   Incentive Fee.
 
(a)  The Fund will pay to the Trading Advisor at the end of each quarter (e.g.,
each March 31, June 30, September 30 and December 31) (each, an “Incentive Fee
Calculation Date”), an Incentive Fee, calculated and payable in U.S. dollars,
equal to 20% of any New Trading Profit recognized by the Fund as of such
Incentive Fee Calculation Date.
 
2

--------------------------------------------------------------------------------

(b)  “New Trading Profit” equals any increase in the Net Asset Value, subject to
Section 6(e), as of the current Incentive Fee Calculation Date over the High
Water Mark.
 
(c)  (i)  The “High Water Mark” shall be equal to the highest aggregate Net
Asset Value after reduction for the Incentive Fee then paid, as of any preceding
Incentive Fee Calculation Date. The High Water Mark shall be increased
dollar-for-dollar by new subscriptions and decreased proportionately when
capital withdrawals from the Fund’s account with the Trading Advisor (“Capital
Withdrawals”) are made by the Fund.  The proportionate High Water Mark reduction
made as a result of Capital Withdrawals shall be calculated by multiplying the
High Water Mark in effect immediately prior to such Capital Withdrawal by the
fraction, the numerator of which is the Net Asset Value immediately following
such Capital Withdrawal and the denominator of which is the Net Asset Value
immediately before such Capital Withdrawal, in each case prior to reduction for
any accrued Incentive Fee.  For the avoidance of doubt, the payment of expenses
shall not be deemed a Capital Withdrawal and shall not reduce the High Water
Mark.


(ii)   If an Incentive Fee is paid as of an Incentive Fee Calculation Date, the
High Water Mark is reset to the Net Asset Value immediately following such
payment and following the payment of the Sponsor’s Fees (as defined in the
Memorandum) and Management Fees charged, in the aggregate, to each Class.


(iii)   For the avoidance of doubt, the High Water Mark shall be determined on
the basis of the Fund or a Class Group as a whole, not on the basis of any
individual investors or group of investors.
 
(d)  When there is an accrued Incentive Fee at the time any net Capital
Withdrawal is made, the Incentive Fee attributable to such Capital Withdrawal
will be paid. Such Incentive Fee shall be determined by multiplying the
Incentive Fee that would have been paid had the date of the Capital Withdrawal
been an Incentive Fee Calculation Date by the fraction, the numerator of which
is the amount of the Capital Withdrawal and the denominator of which is the Net
Asset Value immediately prior to the Capital Withdrawal. Such Incentive Fee will
be paid from and reduce the amount of the Capital Withdrawal.
 
(e)  New Trading Profit is calculated prior to the reduction for any Incentive
Fees or Sponsor’s Fees being calculated as of such Incentive Fee Calculation
Date.  In addition, Net Asset Value for purposes of calculating the Incentive
Fee shall not include any interest income earned by the Fund and shall not be
reduced by Sponsor’s Fees (although such interest income shall increase, and
such Sponsor’s Fees shall decrease, Net Asset Value for purposes of determining
the value of the Interests and the Sponsor’s Fee shall reduce Net Asset Value
when resetting the High Water Mark pursuant to Section 6(c)(iii)). For the
avoidance of doubt, no Incentive Fee shall be payable on any interest income
earned by the Fund.
3

--------------------------------------------------------------------------------

 
(f)  The termination date of this Agreement shall be treated as an Incentive Fee
Calculation Date.
 
(g)  The Trading Advisor will, at the request of the Manager, receive the
Incentive Fee either as a fee or as a profit allocation.
 
(h)  The Manager shall calculate the Management and Incentive Fees promptly
after each date as of which either of such fees is due. The Manager will deliver
to the Trading Advisor a reasonably detailed summary of the Manager’s
calculation of such fees, and such calculation shall be binding and conclusive
among all affected parties unless the Trading Advisor objects in writing to such
calculation by the close of business in New York on the second full New York
business day following the delivery of such summary.”

11.
The following is added to the Advisory Agreement as a new Section 10(b)(vii):

“(vii)   The Manager will not sub-distribute, market and/or promote the Fund,
directly or indirectly, to “retail clients” (as defined in applicable Financial
Services Authority rules) in the United Kingdom through a United Kingdom branch
or affiliate.”


12.
The following is included in the Advisory Agreement as a new Section 27:

“27.   Semi-Monthly Liquidity.  The Trading Advisor acknowledges and understands
that, effective October 15, 2012, the Manager changed the redemption rights and
subscription dates of the Fund to permit subscriptions and redemptions on a
semi-monthly basis.  As a result, the Fund began offering Units for subscription
as of the 1st and 16th calendar day of each month starting on October 16, 2012. 
In addition, investors may generally redeem any or all of their Units from the
Fund in whole or fractional Units effective as of (i) the 15th calendar day of
each month and/or (ii) the last calendar day of each month.  The Manager may
eliminate Fund investors’ mid-month redemption right at any time.  The Trading
Advisor represents that it has the ability to, and agrees to, adjust the trading
level of the account of the Fund, pursuant to the Trading Program, to reflect
any increase or decrease in the net assets of the Fund necessary to accommodate
redemptions or subscriptions in accordance with the schedule described above,
and to otherwise accommodate such redemptions and subscriptions.”


13.
The Advisory Agreement Amendments are hereby terminated.

14.
Except as expressly provided in this Amendment, the Advisory Agreement shall
remain in full force and effect.

15.
This Amendment may be executed in one or more counterparts, each of which shall,
however, together constitute one and the same document.  Electronic signature
pages shall have the same binding force and effect as original copies.



[Remainder of page intentionally left blank.]
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have entered into this Amendment as of the
date first above written.




The Fund:
The Trading Advisor:
 
ASPECT FUTURESACCESS LLC
 
By:   Merrill Lynch Alternative Investments LLC, its manager
 
 
By:  /s/ Ninon Marapachi                                   
        Name: Ninon Marapachi
        Title:   Authorized Signatory
 
 
 
The Manager:
 
MERRILL LYNCH ALTERNATIVE INVESTMENTS LLC
 
 
By:  /s/ Ninon Marapachi                                  
        Name: Ninon Marapachi
        Title:   Authorized Signatory
 
 
ASPECT CAPITAL LIMITED
 
 
By:  /s/ Jonathan Greenwold                           
        Name: Jonathan Greenwold
        Title:   Company Secretary and Authorised Signatory
 

 
 
 
5

--------------------------------------------------------------------------------